MEMORANDUM *
The employer, Bigge Crane and Rigging Company, petitions for review of an order of the Occupational Safety and Health Review Commission affirming a citation for violation of the Act. The Administrative Law Judge found that Bigge violated 29 C.F.R § 1926.501(b)(1) when one of its employees was working without fall protection at an unprotected edge of a roof. Bigge contends that the decision is not supported by substantial evidence because there was insufficient proof that the person on the roof seen by the OSHA inspector was an employee of Bigge Crane.
The OSHA inspector testified that, on the basis of the her description, a representative of the general contractor identified the man the she had seen at the edge of the roof as the foreman and rigger for Bigge Crane, Mark Pease. The inspector also testified that Pease admitted to her the next day that he was the person on the roof and that he told the inspector he believed fall protection was dangerous. At the hearing, Pease denied that he was the person on the roof and denied that he had told the inspector that he was.
In the face of conflicting evidence, the ALJ found the inspector’s testimony to be credible. The decision was supported by substantial evidence as required by 29 U.S.C. § 660(a). This court is not in a position to disturb the credibility findings of the ALJ. See Todd Pac. Shipyards Corp. v. Director, 914 F.2d 1317, 1321 (9th Cir.1990).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.